DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 06/22/2022. 
Response to Arguments
Applicant's arguments filed 06/22/2022 have been fully considered but they are not persuasive. 
In that remarks, applicant's argues in substance:
Applicant argues: “For instance, the Office cited Lee as allegedly anticipating "generat[ing] an image" as recited in the original variant of Applicant's claim 1. However, despite the suggestion in Lee that "the processor 120 may include [...] an image signal processor (ISP)," Lee fails to describe "applying different settings for the ISP tuning parameter to different portions of the image data." For instance, Lee fails to describe any "ISP tuning parameter" whatsoever. Further, the "adjustment filters" of Lee are applied to an image after the image is already "captured by the camera." Lee, Fig. 2, para. [0069]-[0072].”
Examiner’s Response: Examiner respectfully disagrees. Claim language does not define or limit what may be considered an “ISP tuning parameter” and does not limit what is considered to be "applying different settings for the ISP tuning parameter to different portions of the image data.". Therefore, the various adjustment filters of Lee may be considered to be ISP tuning parameters. Further, Lee states the strengths of the various adjustment filters may be changed depending on the region/category of the object in the image (Lee, Paragraph 0072). The strengths used on the adjustment filters are considered to be one or more modifiers. Therefore, Lee discloses "applying different settings for the ISP tuning parameter to different portions of the image data, the different settings for the ISP tuning parameter being based on the one or more modifiers".
	Further, the generated image of the claim limitation “generate an image” is considered to be the image generated after applying the adjustment filters (ISP tuning parameters). That is, with reference to Figures 3 of Lee, Figure 3B is considered to be the generated image. With reference to Figure 17 of Lee, the generated image is considered to be the generated after performing the user adjustments (Paragraph 0151) Claim language does not require adjustment filters (ISP tuning parameters) to be applied before the image is captured by the camera.
Applicant argues: “Additionally, the Office cited Lee as allegedly anticipating "generat[ing] one or more modifiers" as recited in the original variant of Applicant's claim 2. The Office argues that "[t]he filters are the modifiers" and that "[t]he default setting is considered to be no applied filters." However, Applicant submits that neither the filters nor any other element of Lee are equivalent to "one or more modifiers" that identify "a first deviation from a predetermined setting for [the ISP tuning parameter] for the first object image region and a second deviation from the predetermined setting for the ISP tuning parameter for the second object image region" as recited in Applicant's claim 1. Nothing in Lee identifies multiple deviations from any predetermined setting for any ISP tuning parameter. Furthermore, "no applied filters" in Lee is not equivalent to the "predetermined setting for the ISP tuning parameter," since the filters of Lee are not associated with any ISP tuning parameter. Additionally, applying none of the filters of Lee to an image means that the image remains unmodified, while "application of the ISP tuning parameter to pixel data according to the predetermined setting is configured to modify the pixel data" in Applicant's claims.”
Examiner’s Response: Examiner respectfully disagrees under a new interpretation of Lee. The adjustment filters may be considered to the be “ISP tuning parameters” and the strength of the adjustment filters may be considered to the me “one or more modifiers” (Lee, Paragraph 0072). The predetermined setting may be the predetermined settings of the adjustment filters for the objects (Lee, Paragraph 0080). Therefore, Lee teaches “wherein application of the ISP tuning parameter to pixel data according to the predetermined setting is configured to modify the pixel data”. Further, Lee teaches the strengths of the filters for the objects may be further adjusted by the user (Lee, Fig. 17, Paragraphs 0151). The user adjustments to the strengths of the filters are seen as one or more modifiers identifying at least a first deviation from a predetermined setting. Further, the modifiers are generated based on the image regions since the adjustments are based on the image regions and a user input.
Applicant’s arguments with respect to claims 1-32 have been considered but are moot because the arguments do not apply to the same interpretation of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 06/22/2022, which has been rejected under new ground of rejection necessitated by amendment.  See rejection below for full detail.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-11, 13-17, 19-23, 25-26 and 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0053293 A1) in view of Luo et al. (US 2006/0098889 A1).

Regarding claim 1, Lee et al. (hereafter referred as Lee), Lee teaches an apparatus for image processing (Lee, Fig. 1, electronic device 101 Paragraph 0047), the apparatus comprising: 
a memory (Lee, Fig. 1, Memory 130, Paragraph 0050); and 
one or more processors (Lee, Fig. 1, processor 120, Paragraph 0048) coupled to the memory, the one or more processors configured to: 
receive image data captured by an image sensor (Lee, Fig. 1, Camera Module 180, Paragraphs 0060 and 0069); 
determine that a first object image region in the image data depicts a first category of object of a plurality of categories of object (Lee, Fig. 2, Step 220, Fig. 3, first object 301A, Paragraph 0070); 
determine that a second object image region in the image data depicts a second category of object of the plurality of categories of object (Lee, Fig. 2, Step 220, Fig. 3, second object 302A, Paragraph 0070); 
generate, based on a plurality of object regions, one or more modifiers identifying at least a first deviation (Lee, Fig. 17, Paragraphs 0072 and 0151, The strengths of the filters is the one or more modifiers. The user adjustment of the strengths is the deviation from the predetermined setting.) from a predetermined setting (Lee, Paragraph 0080, A predetermined setting is the predetermined settings of the adjustment filters for the objects.) for an image signal processor (ISP) tuning parameter (Lee, Paragraph 0072, The various adjustment filters are ISP tuning parameters.) for the first object image region and a second deviation (Lee, Fig. 17, Paragraphs 0072 and 0151, The user adjustment of the strengths of a second object is the second deviation from the predetermined setting.) from the predetermined setting (Lee, Paragraph 0080) for the ISP tuning parameter for the second object image region, wherein application of the ISP tuning parameter to pixel data according to the predetermined setting is configured to modify the pixel data (Lee, Paragraphs 0072 and 0080); and 
generate an image (Lee, Fig. 3B, Paragraphs 0079-0089) based on the image data using the ISP tuning parameter at least in part by applying different settings for ISP tuning parameter to different portions of the image data, the different settings for the ISP tuning parameter being based on the one or more modifiers (Lee, Fig. 2, Step 230-240, Fig. 3B and 17, Paragraphs 0072-0073, 0079-0089 and 0151, The generated image is considered to be the generated after performing the user adjustments), the different portions of the image data being identified based on the first object image region and the second object image region (Lee, Fig. 2, Step 220, Fig. 3B).
However, Lee does not teach identifying a plurality of confidence levels corresponding to a plurality of confidence image regions of the image data, wherein each confidence level of the plurality of confidence levels identifies a confidence that a corresponding confidence image region of the plurality of confidence image regions depicts one of the plurality of categories of object; generate, based on the plurality of confidence image regions, one or more modifiers; nor the different portions of the image data being identified based on the plurality of confidence image regions.
In reference to Luo et al. (hereafter referred as Luo), Luo teaches identifying a plurality of confidence levels corresponding to a plurality of confidence image regions of the image data (Luo, Fig. 2, Step 16, Paragraphs 0034-0035 and 0063, The confidence levels are the belief values and the confidence image regions are the subjects of the image (main, secondary and/or background subjects).), wherein each confidence level of the plurality of confidence levels identifies a confidence that a corresponding confidence image region of the plurality of confidence image regions (Luo, Paragraphs 0006-0007 and 0034, The belief values (confidence level) ) are related to the confidence a particular region in an image is the main subject or a background subject.) depicts one of a plurality of categories of object (Luo, Paragraphs 0047 and 0097); and the different portions of the image data being identified based on the plurality of confidence image regions (Luo, Paragraph 0041).
These arts are analogous since they are both related to performing different processing on different objects in an image. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Lee with the method of utilizing a gradient or subject belief map as seen in Luo to conceal the artifacts introduced by an inaccurate determination of main subject and the background (Luo, Paragraph 0062). Further, the one or more modifiers are generated based on the plurality of confidence image regions since the adjustments are based on the user input and the image regions, which are based on the plurality of confidence image regions.
Claim 16 and 29 are rejected for the same reasons as claim 1.

Regarding claim 2, the combination of Lee and Luo teaches the apparatus of claim 1 (see claim 1 analysis), wherein the one or more modifiers further vary in deviation from the predetermined setting for the ISP tuning parameter based on the plurality of confidence image regions (Lee, Fig. 17, Paragraphs 0072, 0080 and 0151, The one or more modifiers are generated based on the plurality of confidence image regions since the adjustments are based on the user input and the image regions, which are based on the plurality of confidence image regions.).
Claim 17 is rejected for the same reasons as claim 2.

Regarding claim 4, the combination of Lee and Luo teaches the apparatus of claim 1 (see claim 1 analysis), wherein the one or more processors are configured to: 
generate a category map partitioning the image data into a plurality of object image regions including the first object image region and the second object image region, wherein each object image region of the plurality of object image regions corresponds to one of the plurality of categories of object (Lee, Paragraph 0070, Identifying the objects, category of the objects, and the object regions is interpreted as generating a category map.); 
identify that the first category of object corresponds to a first setting for the ISP tuning parameter (Lee, Paragraphs 0072, The person adjustment filter is applied to a person category.); and 
identify that the second category of object corresponds to a second setting for the ISP tuning parameter (Lee, Paragraphs 0072, The animal adjustment filter is applied to an animal category.).
Claim 19 is rejected for the same reasons as claim 4.	

Regarding claim 5, the combination of Lee and Luo teaches the apparatus of claim 4 (see claim 4 analysis), wherein the one or more processors are configured to: 
generate a confidence map (Luo, Paragraph 0034, “belief values (importance map)”) partitioning the image data into the plurality of confidence image regions corresponding to the plurality of confidence levels (Luo, Paragraphs 0006-0007 and 0034, The belief values (confidence level)) are related to the confidence a particular region in an image is the main subject or a background subject.), the different portions of the image data being identified based on the category map (Lee, Paragraph 0070) and the confidence map (Luo, Paragraph 0034).
Claim 20 is rejected for the same reasons as claim 5.

Regarding claim 6, the combination of Lee and Luo teaches the apparatus of claim 1 (see claim 1 analysis), wherein the ISP tuning parameter is used for processing the image data using an ISP of the one or more processors (Lee, Paragraph 0048, “an image signal processor (ISP)”), wherein the different settings for the ISP tuning parameter are different tuning settings for the ISP tuning parameter of the ISP (Lee, Paragraph 0072, The different adjustment filters are different tuning settings.).
Claim 21 is rejected for the same reasons as claim 6.

Regarding claim 7, the combination of Lee and Luo teaches the apparatus of claim 1 (see claim 1 analysis), wherein the different settings for the ISP tuning parameter include different strengths at which the ISP tuning parameter is applied to the image data to generate the image (Lee, Paragraph 0072, The strength of the filters may be changed. Fig. 17, Paragraphs 0151, The strength of the filters may also be manually changed.), wherein the ISP tuning parameter is one of noise reduction, sharpening, color saturation, color mapping, color processing, and tone mapping (Lee, Paragraph 0072, “Multiple adjustment filters according to certain embodiments may be used to change at least one of a color of an image including an object, an edge thereof, a polygon thereof, a saturation thereof, a brightness thereof, a color temperature thereof, a blur thereof, a sharpness thereof, or a contrast thereof.”).
Claim 22 is rejected for the same reasons as claim 7.

Regarding claim 8, the combination of Lee and Luo teaches the apparatus of claim 1 (see claim 1 analysis), wherein the different settings include a setting associated with at least one of a lens position, a flash, a focus, an exposure, a white balance, an aperture size, a shutter speed, an ISO, an analog gain, a digital gain, a denoising, a sharpening, a tone mapping, a color saturation, a demosaicking, a color space conversion, a shading, an edge enhancement, an image combining for high dynamic range (HDR), a special effect, an artificial noise addition, an edge-directed upscaling, an upscaling, a downscaling, and an electronic image stabilization (Lee, Paragraph 0072, “For example, the multiple adjustment filters may include a color filter, an Ultraviolet (UV) adjustment filter, a color temperature conversion filter, a sharpness enhancement filter, a blur filter, or the like. Multiple adjustment filters according to certain embodiments may be used to change at least one of a color of an image including an object, an edge thereof, a polygon thereof, a saturation thereof, a brightness thereof, a color temperature thereof, a blur thereof, a sharpness thereof, or a contrast thereof.”).
Claim 23 is rejected for the same reasons as claim 8.

Regarding claim 10, the combination of Lee and Luo teaches the apparatus of claim 1 (see claim 1 analysis), wherein the one or more processors are configured to: receive a user input associated with at least one of the first object image region and the second object image region, wherein at least one of the different settings is defined based on the user input and corresponds to one of the first object image region and the second object image region (Lee, Fig. 2, 3 and 8, Steps 260-270, Paragraphs 0075, The user may disable or enable the filter of an object. Fig. 17, Paragraphs 0151-0152, The user may adjust the strength of the filter.).
Claim 25 is rejected for the same reasons as claim 10.

Regarding claim 11, the combination of Lee and Luo teaches the apparatus of claim 1 (see claim 1 analysis), wherein the one or more processors include an ISP (Lee, Paragraph 0048, “an image signal processor (ISP)”) that applies the different settings for the ISP tuning parameter to the different portions of the image data (Lee, Paragraph 0072, The different adjustment filters are different settings.).
Claim 26 is rejected for the same reasons as claim 11.

Regarding claim 13, the combination of Lee and Luo teaches the apparatus of claim 1 (see claim 1 analysis), wherein the apparatus is one of a mobile device, a wireless communication device, and a camera (Lee, Figs. 1 and 3, Paragraphs 0003 and 0047, electronic device 101 is a wireless mobile device including a camera.).

Regarding claim 14, the combination of Lee and Luo teaches the apparatus of claim 1 (see claim 1 analysis), further comprising: the image sensor (Lee, Fig. 1, Camera Module 180, Paragraphs 0060 and 0069).

Regarding claim 15, the combination of Lee and Luo teaches the apparatus of claim 1 (see claim 1 analysis), further comprising: a display that displays the image (Lee, Fig. 1, Display Device 160, Fig. 3).
Claim 28 is rejected for the same reasons as claim 15.

Regarding claim 30, the combination of Lee and Luo teaches the apparatus of claim 1 (see claim 1 analysis), wherein the predetermined setting for the ISP tuning parameter is determined based on the image data (Lee, Paragraph 0072, The predetermined setting are based on the objects detected.).

Regarding claim 31, the combination of Lee and Luo teaches the apparatus of claim 1 (see claim 1 analysis),  wherein the predetermined setting for the ISP tuning parameter is determined based on one or more characteristics of the image sensor (Lee, Paragraph 0072, The predetermined settings of the ISP tuning parameters are used to adjust the image to “change at least one of a color of an image including an object, for edge thereof, a polygon thereof, a saturation thereof, a brightness thereof, a color temperature thereof, a blur thereof, a sharpness thereof, or a contrast thereof”. The image captured by the image sensor would be based on one or more characteristics of the image sensor. Therefore, the predetermined settings of the ISP tuning parameters are determined based on one or more characteristics of the image sensor.).

Claims 9 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0053293 A1) in view of Luo et al. (US 2006/0098889 A1) in view of Adams, JR. et al. (US 2013/0177242 A1).

Regarding claim 9, the combination of Lee and Luo teaches the apparatus of claim 1 (see claim 1 analysis). However, the combination of Lee and Luo does not teach wherein the one or more processors are configured to: process the image data including at least one of demosaicking the image data and converting the image data from a first color space to a second color space.
In reference to Adams, JR. et al. (hereafter referred as Adams), Adams teaches processing image data includes at least one of demosaicking the image data (Adams, Fig. 2, Step 115, Paragraph 0057) and converting the image data from a first color space to a second color space (Adams, Fig. 4, Steps 400 or 408, Paragraph 0070-0071).
These arts are analogous since they are all related to imaging devices and performing image processing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Lee and Luo with the method of demosaicking the image data and/or increasing image resolution using the color space conversion processes as seen in Adams to provide red, green and blue (RGB) image data values at each pixel location (Adams, Paragraph 0057) and/or allow the device to increase the resolution of the image (Adams, Paragraph 0069-0070).
Claim 24 is rejected for the same reasons as claim 9.

Claims 12 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0053293 A1) in view of Luo et al. (US 2006/0098889 A1) in view of Kim et al. (US 2019/0279345 A1).

Regarding claim 12, the combination of Lee and Luo teaches the apparatus of claim 1 (see claim 1 analysis), wherein the one or more processors include a classification engine that identifies at least the first object image region and the second object image region (Lee, Paragraph 0070, “The electronic device (e.g., the processor 120 of FIG. 1) according to certain embodiments may identify a category of each of the multiple objects on the basis of the feature information of each of the multiple objects.” The processor includes the classification engine.), wherein the classification engine is at least partially positioned on the processor (Lee, Paragraph 0070, The processor performs the classification and therefore the classification engine is at least partially positioned on the processor.).
However, the combination of Lee and Luo does not explicitly state the processor is an integrated circuit chip.
In reference to Kim et al. (hereafter referred as Kim), Kim teaches wherein one or more processors include a classification engine that identifies at least the first object image region and the second object image region (Kim, Fig. 2, Steps S210-S220, Paragraphs 0092), wherein the classification engine is at least partially positioned on an integrated circuit chip (Kim, Figs. 3 and 4, Paragraphs 0115, 0118 and 0282).
These arts are analogous since they are all related to imaging devices and performing image processing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Lee and Luo with the explicit teaching of using an integrated circuit chip as the processor as seen in Kim since it is well known that processors are integrated circuit chips and would provide a compact processor structure.
Claim 27 is rejected for the same reasons as claim 12.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0053293 A1) in view of Luo et al. (US 2006/0098889 A1) in view of Kim (US 2021/0304366 A1).

Regarding claim 32, the combination of Lee and Luo teaches the apparatus of claim 1 (see claim 1 analysis). However, the combination of Lee and Luo does not explicitly state wherein the image data is raw image data.
In reference to Kim (hereafter referred as Kim2), Kim2 teaches one or more processors configured to: receive image data captured by an image sensor, wherein the image data is raw image data (Kim2, Fig. 1, Paragraph 0028).
These arts are analogous since they are all related to imaging devices and performing image processing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Lee and Luo with the explicit teaching of receiving raw image data from the image sensor as seen in Kim2 since it is known for an image sensor to output raw data to a processor to be processed and would provide similar and expected results for receiving data at the processor.

Claims 1-2, 4-8, 10-17, 19-23, 25-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0053293 A1) in view of Kim et al. (US 2019/0279345 A1).

Regarding claim 1, Lee et al. (hereafter referred as Lee), Lee teaches an apparatus for image processing (Lee, Fig. 1, electronic device 101 Paragraph 0047), the apparatus comprising: 
a memory (Lee, Fig. 1, Memory 130, Paragraph 0050); and 
one or more processors (Lee, Fig. 1, processor 120, Paragraph 0048) coupled to the memory, the one or more processors configured to: 
receive image data captured by an image sensor (Lee, Fig. 1, Camera Module 180, Paragraphs 0060 and 0069); 
determine that a first object image region in the image data depicts a first category of object of a plurality of categories of object (Lee, Fig. 2, Step 220, Fig. 3, first object 301A, Paragraph 0070); 
determine that a second object image region in the image data depicts a second category of object of the plurality of categories of object (Lee, Fig. 2, Step 220, Fig. 3, second object 302A, Paragraph 0070); and 
generate, based on a plurality of object regions, one or more modifiers identifying at least a first deviation (Lee, Fig. 17, Paragraphs 0072 and 0151, The strengths of the filters is the one or more modifiers. The user adjustment of the strengths is the deviation from the predetermined setting.) from a predetermined setting (Lee, Paragraph 0080, A predetermined setting is the predetermined settings of the adjustment filters for the objects.) for an image signal processor (ISP) tuning parameter (Lee, Paragraph 0072, The various adjustment filters are ISP tuning parameters.) for the first object image region and a second deviation (Lee, Fig. 17, Paragraphs 0072 and 0151, The user adjustment of the strengths of a second object is the second deviation from the predetermined setting.) from the predetermined setting (Lee, Paragraph 0080) for the ISP tuning parameter for the second object image region, wherein application of the ISP tuning parameter to pixel data according to the predetermined setting is configured to modify the pixel data (Lee, Paragraphs 0072 and 0080); and 
generate an image (Lee, Fig. 3B, Paragraphs 0079-0089) based on the image data using the ISP tuning parameter at least in part by applying different settings for ISP tuning parameter to different portions of the image data, the different settings for the ISP tuning parameter being based on the one or more modifiers (Lee, Fig. 2, Step 230-240, Fig. 3B and 17, Paragraphs 0072-0073, 0079-0089 and 0151, The generated image is considered to be the generated after performing the user adjustments), the different portions of the image data being identified based on the first object image region and the second object image region (Lee, Fig. 2, Step 220, Fig. 3B).
However, Lee does not teach identifying a plurality of confidence levels corresponding to a plurality of confidence image regions of the image data, wherein each confidence level of the plurality of confidence levels identifies a confidence that a corresponding confidence image region of the plurality of confidence image regions depicts one of the plurality of categories of object; generate, based on the plurality of confidence image regions, one or more modifiers; nor the different portions of the image data being identified based on the plurality of confidence image regions.
In reference to Kim, Kim teaches identifying a plurality of confidence levels (Kim, Fig. 34, Paragraph 0359-0360, The result values are the plurality of confidence levels) corresponding to a plurality of confidence image regions of the image data (Kim, Fig. 2, Step S220, Paragraphs 0092, The object areas are the confidence image regions.), wherein each confidence level of the plurality of confidence levels identifies a confidence that a corresponding confidence image region of the plurality of confidence image regions depicts one of a plurality of categories of object (Kim, Fig. 34, Paragraph 0359-0360, The result values are depict how probabilistically similar the object is to a category.); and different portions of the image data being identified based on the plurality of confidence image regions (Kim, Fig. 2, Steps S210-S220, Paragraph 0087 and 0092).
These arts are analogous since they are both related classifying and performing different processing on different objects in an image. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Lee with the method of object detection using a neural network as seen in Kim since it is an AI system that trains itself, decides, and becomes increasingly smarter, recognition rate of the AI system may improve and thus the AI system may more accurately understand a user preference (Kim, Paragraph 0006), and since it is a known method of object recognition and would provide similar and expected results for determining objects. Further, the one or more modifiers are generated based on the plurality of confidence image regions since the adjustments are based on the user input and the image regions, which are based on the plurality of confidence image regions.
Claim 16 and 29 are rejected for the same reasons as claim 1.

Regarding claim 2, the combination of Lee and Kim teaches the apparatus of claim 1 (see claim 1 analysis), wherein the one or more modifiers further vary in deviation from the predetermined setting for the ISP tuning parameter based on the plurality of confidence image regions (Lee, Fig. 17, Paragraphs 0072, 0080 and 0151, The one or more modifiers are generated based on the plurality of confidence image regions since the adjustments are based on the user input and the image regions, which are based on the plurality of confidence image regions.).
Claim 17 is rejected for the same reasons as claim 2.

Regarding claim 4, the combination of Lee and Kim teaches the apparatus of claim 1 (see claim 1 analysis), wherein the one or more processors are configured to: 
generate a category map partitioning the image data into a plurality of object image regions including the first object image region and the second object image region, wherein each object image region of the plurality of object image regions corresponds to one of the plurality of categories of object (Lee, Paragraph 0070, Identifying the objects, category of the objects, and the object regions is interpreted as generating a category map.); 
identify that the first category of object corresponds to a first setting for the ISP tuning parameter (Lee, Paragraphs 0072, The person adjustment filter is applied to a person category.); and 
identify that the second category of object corresponds to a second setting for the ISP tuning parameter (Lee, Paragraphs 0072, The animal adjustment filter is applied to an animal category.).
Claim 19 is rejected for the same reasons as claim 4.

Regarding claim 5, the combination of Lee and Kim teaches the apparatus of claim 4 (see claim 4 analysis), wherein the one or more processors are configured to: 
generate a confidence map partitioning the image data into the plurality of confidence image regions corresponding to the plurality of confidence levels (Kim, Fig. 34, Paragraph 0359-0360, The result values determined for all object in the image is considered to be a confidence map.), the different portions of the image data being identified based on the category map and the confidence map (Lee, Paragraph 0070, Kim, Fig. 34, Paragraph 0359-0360).
Claim 20 is rejected for the same reasons as claim 5.

Regarding claim 6, the combination of Lee and Lim teaches the apparatus of claim 1 (see claim 1 analysis), wherein the ISP tuning parameter is used for processing the image data using an ISP of the one or more processors (Lee, Paragraph 0048, “an image signal processor (ISP)”), wherein the different settings for the ISP tuning parameter are different tuning settings for the ISP tuning parameter of the ISP (Lee, Paragraph 0072, The different adjustment filters are different tuning settings.).
Claim 21 is rejected for the same reasons as claim 6.

Regarding claim 7, the combination of Lee and Kim teaches the apparatus of claim 1 (see claim 1 analysis), wherein the different settings for the ISP tuning parameter include different strengths at which the ISP tuning parameter is applied to the image data to generate the image (Lee, Paragraph 0072, The strength of the filters may be changed. Fig. 17, Paragraphs 0151, The strength of the filters may also be manually changed.), wherein the ISP tuning parameter is one of noise reduction, sharpening, color saturation, color mapping, color processing, and tone mapping (Lee, Paragraph 0072, “Multiple adjustment filters according to certain embodiments may be used to change at least one of a color of an image including an object, an edge thereof, a polygon thereof, a saturation thereof, a brightness thereof, a color temperature thereof, a blur thereof, a sharpness thereof, or a contrast thereof.”).
Claim 22 is rejected for the same reasons as claim 7.

Regarding claim 8, the combination of Lee and Kim teaches the apparatus of claim 1 (see claim 1 analysis), wherein the different settings include a setting associated with at least one of a lens position, a flash, a focus, an exposure, a white balance, an aperture size, a shutter speed, an ISO, an analog gain, a digital gain, a denoising, a sharpening, a tone mapping, a color saturation, a demosaicking, a color space conversion, a shading, an edge enhancement, an image combining for high dynamic range (HDR), a special effect, an artificial noise addition, an edge-directed upscaling, an upscaling, a downscaling, and an electronic image stabilization (Lee, Paragraph 0072, “For example, the multiple adjustment filters may include a color filter, an Ultraviolet (UV) adjustment filter, a color temperature conversion filter, a sharpness enhancement filter, a blur filter, or the like. Multiple adjustment filters according to certain embodiments may be used to change at least one of a color of an image including an object, an edge thereof, a polygon thereof, a saturation thereof, a brightness thereof, a color temperature thereof, a blur thereof, a sharpness thereof, or a contrast thereof.”).
Claim 23 is rejected for the same reasons as claim 8.

Regarding claim 10, the combination of Lee and Kim teaches the apparatus of claim 1 (see claim 1 analysis), wherein the one or more processors are configured to: receive a user input associated with at least one of the first object image region and the second object image region, wherein at least one of the different settings is defined based on the user input and corresponds to one of the first object image region and the second object image region (Lee, Fig. 2, 3 and 8, Steps 260-270, Paragraphs 0075, The user may disable or enable the filter of an object. Fig. 17, Paragraphs 0151-0152, The user may adjust the strength of the filter.).
Claim 25 is rejected for the same reasons as claim 10.

Regarding claim 11, the combination of Lee and Kim teaches the apparatus of claim 1 (see claim 1 analysis), wherein the one or more processors include an ISP (Lee, Paragraph 0048, “an image signal processor (ISP)”) that applies the different settings for the ISP tuning parameter to the different portions of the image data (Lee, Paragraph 0072, The different adjustment filters are different settings.).
Claim 26 is rejected for the same reasons as claim 11.

Regarding claim 12, the combination of Lee and Kim teaches the apparatus of claim 1 (see claim 1 analysis), wherein the one or more processors include a classification engine that identifies at least the first object image region and the second object image region (Kim, Fig. 2, Steps S210-S220, Paragraphs 0092), wherein the classification engine is at least partially positioned on an integrated circuit chip (Kim, Figs. 3 and 4, Paragraphs 0115, 0118 and 0282).
Claim 27 is rejected for the same reasons as claim 12.

Regarding claim 13, the combination of Lee and Kim teaches the apparatus of claim 1 (see claim 1 analysis), wherein the apparatus is one of a mobile device, a wireless communication device, and a camera (Lee, Figs. 1 and 3, Paragraphs 0003 and 0047, electronic device 101 is a wireless mobile device including a camera.).

Regarding claim 14, the combination of Lee and Kim teaches the apparatus of claim 1 (see claim 1 analysis), further comprising: the image sensor (Lee, Fig. 1, Camera Module 180, Paragraphs 0060 and 0069).

Regarding claim 15, the combination of Lee and Kim teaches the apparatus of claim 1 (see claim 1 analysis), further comprising: a display that displays the image (Lee, Fig. 1, Display Device 160, Fig. 3).
Claim 28 is rejected for the same reasons as claim 15.

Regarding claim 30, the combination of Lee and Kim teaches the apparatus of claim 1 (see claim 1 analysis), wherein the predetermined setting for the ISP tuning parameter is determined based on the image data (Lee, Paragraph 0072, The predetermined setting are based on the objects detected.).

Regarding claim 31, the combination of Lee and Kim teaches the apparatus of claim 1 (see claim 1 analysis),  wherein the predetermined setting for the ISP tuning parameter is determined based on one or more characteristics of the image sensor (Lee, Paragraph 0072, The predetermined settings of the ISP tuning parameters are used to adjust the image to “change at least one of a color of an image including an object, for edge thereof, a polygon thereof, a saturation thereof, a brightness thereof, a color temperature thereof, a blur thereof, a sharpness thereof, or a contrast thereof”. The image captured by the image sensor would be based on one or more characteristics of the image sensor. Therefore, the predetermined settings of the ISP tuning parameters are determined based on one or more characteristics of the image sensor.).


Claims 9 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0053293 A1) in view of Kim et al. (US 2019/0279345 A1) in view of Adams, JR. et al. (US 2013/0177242 A1).

Regarding claim 9, the combination of Lee and Kim teaches the apparatus of claim 1 (see claim 1 analysis). However, the combination of Lee and Kim does not teach wherein the one or more processors are configured to: process the image data including at least one of demosaicking the image data and converting the image data from a first color space to a second color space.
In reference to Adams, JR. et al. (hereafter referred as Adams), Adams teaches processing image data includes at least one of demosaicking the image data (Adams, Fig. 2, Step 115, Paragraph 0057) and converting the image data from a first color space to a second color space (Adams, Fig. 4, Steps 400 or 408, Paragraph 0070-0071).
These arts are analogous since they are all related to imaging devices and performing image processing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Lee and Kim with the method of demosaicking the image data and/or increasing image resolution using the color space conversion processes as seen in Adams to provide red, green and blue (RGB) image data values at each pixel location (Adams, Paragraph 0057) and/or allow the device to increase the resolution of the image (Adams, Paragraph 0069-0070).
Claim 24 is rejected for the same reasons as claim 9.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0053293 A1) in view of Kim et al. (US 2019/0279345 A1) in view of Kim (US 2021/0304366 A1).

Regarding claim 32, the combination of Lee and Kim teaches the apparatus of claim 1 (see claim 1 analysis). However, the combination of Lee and Luo does not explicitly state wherein the image data is raw image data.
In reference to Kim (hereafter referred as Kim2), Kim2 teaches one or more processors configured to: receive image data captured by an image sensor, wherein the image data is raw image data (Kim2, Fig. 1, Paragraph 0028).
These arts are analogous since they are all related to imaging devices and performing image processing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Lee and Kim with the explicit teaching of receiving raw image data from the image sensor as seen in Kim2 since it is known for an image sensor to output raw data to a processor to be processed and would provide similar and expected results for receiving data at the processor.


Allowable Subject Matter
Claims 3 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 3, prior art of record neither anticipates nor renders obvious:
“The apparatus of claim 1, wherein the one or more processors are configured to: adjust the one or more modifiers, including blending the one or more modifiers with a blending update that is based on the plurality of confidence levels corresponding to the plurality of confidence image regions, wherein blending the one or more modifiers with the blending update adjusts at least one of the first deviation and the second deviation in at least one area of the image data.”

With regard to claim 18, prior art of record neither anticipates nor renders obvious:
“The method of claim 16, wherein further comprising: adjusting the one or more modifiers, including blending the one or more modifiers with a blending update that is based on the plurality of confidence levels corresponding to the plurality of confidence image regions, wherein blending the one or more modifiers with the blending update adjusts at least one of the first deviation and the second deviation in at least one area of the image data.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/           Examiner, Art Unit 2698                                                                                                                                                                                             
/JASON A FLOHRE/           Primary Examiner, Art Unit 2696